Case 1:18-cv-23786-JEM Document 111 Entered on FLSD Docket 05/29/2020 Page 1 of 1




                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                   Case Number: 18-23786-CIV-MARTINEZ-OTAZO-REYES

  CHARLES STEINBERG, individually and on
  behalf of all others similarly situated,
          Plaintiffs,

  vs.

  OPKO HEALTH, INC., et al.,
        Defendants.
  _____________________________________/

                         ORDER ON NOTICE OF SETTLEMENT AND
                        DENYING ALL PENDING MOTIONS AS MOOT
         THIS CAUSE came before the Court upon the parties’ May 29, 2020 telephonic Notice of
  Settlement, indicating that the parties have reached a settlement in principal in this matter. It is
  hereby ORDERED AND ADJUDGED as follows:
         1.      The parties shall file a Motion for Preliminary Settlement Approval that complies
  with Federal Rule of Civil Procedure 23 on or before 30 days of the date of this Order.
         2.      Additionally, the parties shall file either a Notice of Dismissal (if the Defendant has
  not served an answer or motion for summary judgment) or a Stipulation of Dismissal (signed by
  all parties who have appeared in this action), which must be filed with the Clerk of the Court;
  a proposed Order of Dismissal or Final Judgment; and any other documents necessary to conclude
  this action on or before 30 days of the date of this Order.
         3.      The Clerk is DIRECTED to DENY ALL PENDING MOTIONS AS MOOT.
         4.      The Clerk shall ADMINISTRATIVELY CLOSE this case for statistical purposes
  only. This shall not affect the substantive rights of the parties.
         DONE AND ORDERED in Chambers at Miami, Florida, this 29th day of May, 2020.


                                                         ____________________________________
                                                         JOSE E. MARTINEZ
                                                         UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Otazo-Reyes
  All Counsel of Record
